DETAILED ACTION
In response to communication filed on 8 July 2022, claims 1, 14, 16, 18, 20, 22-24 are amended. Claims 2, 4, 7-11, 19 and 21 are canceled. Claims 1, 3, 5-6, 12-18, 20, 22-29 are pending. Claims 25-29 are newly added claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Objections” filed 8 July 2022, have been carefully considered and based on the amendments the objections have been amended below.

Applicant’s arguments, see “The Rejection of Claims Under §101” filed 8 July 2022, have been carefully considered but are not persuasive.

APPLICANT’S ARGUMENT: Applicant argues that specification mentions an improvement in the technology and refers to generating hash identifiers as an improvement in technology. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. The functionality of generating hash identifiers has been identified as an abstract idea. The hash identifiers can be generated based on a specific algorithm that can be determined based on the mental process of evaluation. A human being can determine a specific logic based on which the hash identifiers for the column names can be generated. According to MPEP, 2106.05(a)(II) “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”. Therefore, generating hash identifiers has already been identified as an abstract idea that can be performed using a pen and a paper and therefore it cannot be considered to be an improvement in the technology. As a result, the above argument is not considered to be persuasive. 

All the other arguments are related to newly added limitations and are addressed in the rejection below. 

Applicant’s arguments, see “The Rejection of Claims Under §103” filed 8 July 2022, have been carefully considered but are not persuasive since the arguments are related to newly added limitations and are addressed in the rejection below.

Claim Objections
Claims 1, 14 and 18 are objected to because of the following informalities:  
Claims 1, 14 and 18 recite “that data shape” should read as --the data shape-- since it appears to be a typographical error and may cause antecedent basis issues. 
Claim 14 recites “that shape” should read as --the data shape-- since it appears to be a typographical error and may cause antecedent basis issues.
Claim 14 recites “for each data” should read as –for the each data-- since it appears to be a typographical error and may cause antecedent basis issues.
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-6, 12-18, 20 and 22-29 are directed to an abstract idea without significantly more.

Step 1:
Claims 1, 3, 5- 6, 12-17, 25-27 are recited as being directed to a “method”. Claims 18, 20, 22-24 and 28-29 are recited as being directed to a “computer-readable medium”. Thus claims 1, 3, 5-6, 12-18, 20, 22, 23-29 have been identified to be directed towards the appropriate statutory category. Hence, the analysis with step 2.

Regarding claim 1, 
Step 2A: Prong One: 
Claim 1 recites limitations:
defining,…  a plurality of data shapes based on the electronic document data, each data shape: being unique across the plurality of electronic documents; being defined, at least in part, by inclusion of a unique combination of one or more data fields contained within a single electronic document; and excluding the content data corresponding to the data fields included within that data shape;
for each of the plurality of data shapes, generating a hash identifier based on a mathematical hashing of the combination of one or more data fields of that data shape excluding the content data corresponding to that combination of one or more data fields;
identifying at least one of a content-agnostic commonality or content-agnostic difference among at least a portion of the plurality of electronic documents based on the hash identifiers associated with the plurality of electronic documents.
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to analyze data items on documents and define plurality of data shapes where each shape includes a unique combination of plurality of data fields irrespective of the data within the data fields. Also, the human being can apply a specific algorithm to generate hash identifier related to data shapes and then determining commonality or differences related to plurality of electronic documents. 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 1 further recites limitations:
…by the computer processing device,…
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to integrate the abstract idea into a particular application.
Claim 1 further recites limitations:
receiving, at a computer processing device, electronic document data for a plurality of electronic documents, the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document; 
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of receiving electronic documents and each electronic document consisting of plurality of data fields and do not appear to integrate the abstract idea into a practical application.
Claim 1 further recites limitations:
for each of the plurality of data shapes, storing the hash identifier; 
for each of the plurality of electronic documents, storing a list of the hash identifiers generated for the data shapes associated with that electronic document in a memory; and
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly, the above recited claim limitations as a whole above appear to be reciting the process of storing information and do not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 1 further recites limitations:
…by the computer processing device,…
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to amount to significantly more.
Claim 1 further recites limitations:
receiving, at a computer processing device, electronic document data for a plurality of electronic documents, the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of receiving electronic documents and each electronic document consisting of plurality of data fields and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself. 
Claim 1 further recites limitations:
for each of the plurality of data shapes, storing the hash identifier; 
for each of the plurality of electronic documents, storing a list of the hash identifiers generated for the data shapes associated with that electronic document in a memory; and
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly the claim limitations as a whole above appear to be reciting the process of storing information. Also, MPEP 2106.05(d)(II) has identified “Storing and retrieving information in memory” as conventional computer technology. Similarly, the claim limitations identified above appear to be storing information regarding data shapes and hash identifiers. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Regarding claim 14, 
Step 2A: Prong One: 
Claim 14 recites limitations:
determining,… at least one data shape based on the first electronic document data, each data shape comprising a grouping of one or more of the first plurality of data fields within the first electronic document data, excluding the content data corresponding to the grouping of one or more of the first plurality of data fields associated with that data shape; 
for each data shape of the at least one data shape, generating a hash identifier based on a mathematical hashing of a combination of one or more data fields of that shape excluding the content data corresponding to that combination of one or more data fields; 
generating a further hash identifier based on a mathematical hashing of a combination of one or more of the second plurality of data fields excluding the content data corresponding to that combination of one or more of the second plurality of data fields; and
determining,…  based on a comparison of the further hash identifier and at least one of the hash identifiers generated for the at least one data shape, at least one of a content-agnostic commonality or content-agnostic difference between the first electronic document data and the second electronic document data.
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to analyze data items on documents and define plurality of data shapes where each shape includes a unique combination of plurality of data fields irrespective of the data within the data fields. Also, the human being can apply a specific algorithm to generate hash identifier related to data shapes and then determining commonality or differences related to plurality of electronic documents. 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 14 further recites limitations:
…by the computer processing device,…
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to integrate the abstract idea into a particular application.
Claim 14 further recites limitations:
receiving, at a computer processing device, first electronic document data comprising content data corresponding to a first plurality of data fields;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of receiving electronic documents and each electronic document consisting of plurality of data fields and do not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 14 further recites limitations:
…by the computer processing device,…
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to amount to significantly more.
Claim 14 further recites limitations:
receiving, at a computer processing device, first electronic document data comprising content data corresponding to a first plurality of data fields;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of receiving electronic documents and each electronic document consisting of plurality of data fields and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself. 

Regarding claim 18, 
Step 2A: Prong One: 
Claim 18 recites limitations:
determine a plurality of data shapes based on the electronic document data, each data shape: being unique across the plurality of electronic documents; being defined, at least in part, by inclusion of a unique combination of one or more data fields; and excluding the content data corresponding to the data fields included within that data shape; 
for each of the plurality of data shapes, generate a hash identifier based on a mathematical hashing of the combination of one or more data fields of that data shape excluding the content data corresponding to that combination of one or more data fields;
identify at least one of a content-agnostic commonality or content-agnostic difference among at least a portion of the plurality of electronic documents based on the hash identifiers associated with the plurality of electronic documents.
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to analyze data items on documents and define plurality of data shapes where each shape includes a unique combination of plurality of data fields irrespective of the data within the data fields. Also, the human being can apply a specific algorithm to generate hash identifier related to data shapes and then determining commonality or differences related to plurality of electronic documents. 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 18 further recites limitations:
receive electronic document data for a plurality of electronic documents, the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of receiving electronic documents and each electronic document consisting of plurality of data fields and do not appear to integrate the abstract idea into a practical application.
Claim 18 further recites limitations:
for each of the plurality of data shapes, store the hash identifier; for each of the plurality of electronic documents, store a list of the hash identifiers generated for the data shapes associated with that electronic document in a memory; and
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly, the above recited claim limitations as a whole above appear to be reciting the process of storing information and do not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 18 further recites limitations:
receive electronic document data for a plurality of electronic documents, the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of receiving electronic documents and each electronic document consisting of plurality of data fields and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself. 
Claim 18 further recites limitations:
for each of the plurality of data shapes, store the hash identifier; for each of the plurality of electronic documents, store a list of the hash identifiers generated for the data shapes associated with that electronic document in a memory; and
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly the claim limitations as a whole above appear to be reciting the process of storing information. Also, MPEP 2106.05(d)(II) has identified “Storing and retrieving information in memory” as conventional computer technology. Similarly, the claim limitations identified above appear to be storing information regarding data shapes and hash identifiers. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Regarding claims 3, 5-6, 13, 15, 20, 23, 25-29
Step 2A- Prong One: 
Claim 3 further recites limitations:
wherein at least one data shape is further defined by a qualifier associated with a given data field of the one or more data fields defining the at least one data shape, the qualifier designating a type of content data contained or expected within the given data field.
Claim 5 further recites limitations:
wherein at least one data shape is defined, at least in part, by inclusion of another one of the data shapes and an additional element.
Claim 6 further recites limitations:
wherein the additional element is another of the data fields.
Claim 13 further recites limitations:
wherein at least one of data shape is defined, in part, by the inclusion of at least one other of the of data shapes.
Claim 15 further recites limitations:
determining whether a new data shape, different than any previously determined data shape, can be determined based on the second electronic document.
Claim 23 further recites limitations:
wherein at least one of the data shapes is associated with at least two of the electronic documents.
Claim 25 further recites limitations:
identifying a deficiency in a particular one of the plurality of electronic documents based on the identified at least one of a content-agnostic commonality or content-agnostic difference.
Claim 26 further recites limitations:
determining whether an electronic document of a first trading partner meets requirements of a second trading partner based on the identified at least one of a content-agnostic commonality or content-agnostic difference.
Claim 27 further recites limitations:
defining a standard document format based on the identified at least one of a content-agnostic commonality or content-agnostic difference.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human mind can apply evaluation to determine data shapes based on the content type. A human being can also apply evaluation to define a data shape by including an existing data shape and an additional element. A human being can mentally apply evaluation to determine that additional element is related to another data field. A human mind can determine a data shape by including an existing data shape. A human mind can apply evaluation to determine new data shapes that are different from previously determined data shape for the second electronic document. A human mind can evaluate to associate data shapes with two of the electronic documents. A human being can apply evaluation to identify deficiency in documents based on commonality or differences in content. A human being can apply evaluation to determine if the documents meet requirements based on commonality or differences in content. A human being can apply evaluation to define standard document format based on commonality or differences in content.
	There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
	Claim 20 incorporates substantively all the limitations of claim 3 in a computer-readable form and are rejected under the same rationale.
Claim 28 incorporates substantively all the limitations of claim 25 in a computer-readable medium form and are rejected under the same rationale.
Claim 29 incorporates substantively all the limitations of claim 26 in a computer-readable medium form and are rejected under the same rationale.

Regarding claim 12,
Step 2A- Prong One: 
Claim 12 further recites limitations:
wherein a first one of the electronic documents is provided by a first trading partner of a retail ecosystem network and a second one of the electronic documents is provided by a second trading partner of the retail ecosystem network.
These claim limitations appear to be reciting a “Mental Process” including observation which may be performed in a human mind. 
	A human mind can apply observation to determine that documents are received from different trading partners of a retail ecosystem.   
	There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
Claims 17 and 24 incorporate substantively all the limitations of claim 12 in a method and computer-readable form and are rejected under the same rationale.

Regarding claim 16,
Step 2A - Prong Two: 
Claim 16 further recites limitations:
…storing the hash identifiers generated for the at least one data shape with structural particulars of each corresponding data shape in a database storing shape information.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly, the above recited claim limitations as a whole above appear to be reciting the process of storing information and do not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 16 further recites limitations:
…storing the hash identifiers generated for the at least one data shape with structural particulars of each corresponding data shape in a database storing shape information.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly the claim limitations as a whole above appear to be reciting the process of storing information. Also, MPEP 2106.05(d)(II) has identified “Storing and retrieving information in memory” as conventional computer technology. Similarly, the claim limitations identified above appear to be storing information regarding hash identifiers. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Regarding claim 22, 
Step 2A: Prong One: 
Claim 22 recites limitations:
determine whether any of the plurality of data shapes is present within the additional electronic document data based at least in part on the hash identifiers generated for the plurality of data shapes.
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to determine if plurality of data shapes are present in additional electronic documents based on the hash identifier algorithm. 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 22 further recites limitations:
receive additional electronic document data comprising content data corresponding to an additional plurality of data fields; and
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of receiving additional electronic documents consisting of plurality of data fields and do not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 22 further recites limitations:
receive additional electronic document data comprising content data corresponding to an additional plurality of data fields; and
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of receiving additional electronic documents consisting of plurality of data fields and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 12-18, 20, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Samaha et al. (US 2014/0222712 A1, hereinafter “Samaha”) in view of Kaler et al. (US 2004/0068694 A1, hereinafter “Kaler”) further in view of Shan et al. (US 2005/0223032 A1, hereinafter “Shan”) and Pappas (US 2008/0059486 A1, hereinafter “Pappas”).

Regarding claim 1, Samaha teaches
A method of analyzing structural components of document data, the method comprising: (see Samaha, [0056] “a trading partner analytics component 222 may receive the normalized data and format the data in one or more various ways for a trading partner or other user to review and analyze in an efficient and consistent manner”; [0020] “the present disclosure describes systems and methods”).
receiving, at a computer processing device, electronic document data for a plurality of electronic documents, (see Samaha, [0010] “may also include one or more transformation engines receiving the electronic document data from the intake module”; [0034] “may receive data or documents 102 from a trading partner or participant of a retail ecosystem through a data intake process”) the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document; (see Samaha, [0045] “A map object may further include a specification of document characteristics, such as mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s)”).
for each of the plurality of electronic documents, (see Samaha, [0055] “may store normalized document data for a received trading partner document in a normalized data storage repository 218”).
information of at least a portion of the plurality of electronic documents (see Samaha, [0045] “A map object may further include a specification of document characteristics… for a particular data field, and field type(s)”) information associated with the plurality of electronic documents (see Samaha, [0045] “A map object may further include a specification of document characteristics… for a particular data field, and field type(s)”). 
Samaha does not explicitly teach defining, by the computer processing device, a plurality of data shapes based on the electronic document data, each data shape: being unique across the plurality of electronic documents; being defined, at least in part, by inclusion of a unique combination of one or more data fields contained within a single electronic document; and excluding the content data corresponding to the data fields included within that data shape; for each of the plurality of data shapes, generating a hash identifier based on a mathematical hashing of the combination of one or more data fields of that data shape excluding the content data corresponding to that combination of one or more data fields; for each of the plurality of data shapes, storing the hash identifier; for each of the plurality of electronic documents, storing a list of the hash identifier generated for the data shapes associated with that electronic document in a memory; and identifying at least one of a content-agnostic commonality or content-agnostic difference among at least a portion of the plurality of electronic documents based on the hash identifiers associated with the plurality of electronic documents. 
However, Kaler discloses grouping of elements and also teaches
defining, by the computer processing device, a plurality of data shapes based on the electronic document data, each data shape: being unique across the plurality of electronic documents; being defined, at least in part, by inclusion of a unique combination of one or more data fields contained within a single electronic document; and (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”; [0024] “The receiving computing system may then determine that the corresponding associations are to be made for future hierarchically-structured documents received”).
excluding the content data corresponding to the data fields included within that data shape; (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces).
for each of the plurality of data shapes,… (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”) that data shape excluding the content data corresponding to that combination of one or more data fields; (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”).
for each of the plurality of data shapes, (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”).
the data shapes associated with that electronic document (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of grouping fields / elements (i.e. defining shapes), assigning identifiers to the groups and recognizing data types, as being disclosed and taught by Kaler in the system taught by Samaha to yield the predictable results of efficiently groupings of elements in order to allow flexible generation of namespaces and providing a wider selection and hierarchical organization of namespaces (see Kaler, [0025] “a schema description language document may specify multiple target namespaces for a single element. Accordingly, groupings of elements may be included in different namespaces to creating overlapping or even nested namespaces. This allows for the efficient and flexible generation of namespaces and provides for a wider selection and hierarchical organization of namespaces”).
The proposed combination of Samaha and Kaler does not explicitly teach generating a hash identifier based on a mathematical hashing of the combination of one or more data fields of that data shape; for each of the plurality of data shapes, storing the hash identifier; storing a list of the hash identifier generated for the data shapes in a memory; and identifying at least one of a content-agnostic commonality or content-agnostic difference among at least a portion of the plurality of electronic documents based on the hash identifiers associated with the plurality of electronic documents. 
However, Shan discloses building hash tables and also teaches
generating a hash identifier based on a mathematical hashing of the combination of one or more data fields of column names (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404).
storing the hash identifier in a table (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404).
storing a list of the hash identifiers generated for column names in a memory; and (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404).
identify in the look up based on the hash identifiers related to columns of the tables (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of hashing of column names as being disclosed and taught by Shan in the system taught by the proposed combination of Samaha and Kaler to yield the predictable results of selecting an efficient approach for loading the data (see Shan, [0015] “Various characteristics (line 114) of the vertical table are used by the loader 106 both in determining the content of the horizontal table and in selecting an efficient approach for loading the data in the vertical database table to the horizontal table 104. In addition, characteristics of the resulting horizontal table are used in selecting an efficient approach”).
The proposed combination of Samaha, Kaler and Shan does not explicitly teach identifying at least one of a content-agnostic commonality or content-agnostic difference among at least a portion of the plurality of electronic documents. 
However, Pappas discloses extracting information that matches a predetermined criterion from plurality of web pages and teaches
identifying at least one of a content-agnostic commonality among the web pages (see Pappas, [0054] “The intersection of the schemas or DBR's on the different pages is determined by comparing the pages… The common elements consist of markers, schema names, and/or database field names… An intersection data structure 320 is created to represent the relative positioning of each common element, the type of the common element, and any specific information about the element such as the name of the DBR field”; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining commonality as being disclosed and taught by Pappas in the system taught by the proposed combination of Samaha, Kaler and Shan to yield the predictable results of selecting an efficient approach for loading the data (see Pappas, [0033] “Structural similarity comparison of the data structures identifies the key words, symbols, and markers and database record fields and field names and the relationships between the DBR field names. DBR fields, key words symbols, and markers in each of the data structures which are being compared (the intersection between the pages)”).

Regarding claim 14, Samaha teaches
A method of analyzing structural components of document data, the method comprising: (see Samaha, [0056] “a trading partner analytics component 222 may receive the normalized data and format the data in one or more various ways for a trading partner or other user to review and analyze in an efficient and consistent manner”; [0020] “the present disclosure describes systems and methods”).
receiving, at a computer processing device, first electronic document data comprising content data corresponding to a first plurality of data fields; (see Samaha, [0010] “may also include one or more transformation engines receiving the electronic document data from the intake module”; [0034] “may receive data or documents 102 from a trading partner or participant of a retail ecosystem through a data intake process”).
receiving, at the computer processing device, second electronic document data comprising content data corresponding to a second plurality of data fields; (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants; [0045] “A map object may further include a specification of document characteristics, such as mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s)”).
the second plurality of data fields (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants; [0045] “A map object may further include a specification of document characteristics, such as mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s)”).
the first electronic document data and the second electronic document data (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants; [0045] “A map object may further include a specification of document characteristics, such as mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s)”). 
Samaha does not explicitly teach determining, by the computer processing device, at least one data shape based on the first electronic document data, each data shape comprising a grouping of one or more of the first plurality of data fields within the first electronic document data, excluding the content data corresponding to the grouping of one or more of the first plurality of data fields associated with that data shape; for each data shape of the at least one data shape, generating a hash identifier based on a mathematical hashing of a combination of one or more data fields of that shape excluding the content data corresponding to that combination of one or more data fields; generating a further hash identifier based on a mathematical hashing of a combination of one or more of the second plurality of data fields excluding the content data corresponding to that combination of one or more of the second plurality of data fields; and determining, by the computer processing device, based on a comparison of the further hash identifier and at least one of the hash identifiers generated for the at least one data shape, at least one of a content-agnostic commonality or content-agnostic difference between the first electronic document data and the second electronic document data.
However, Kaler discloses grouping of elements and also teaches
determining, by the computer processing device, at least one data shape based on the first electronic document data, each data shape comprising a grouping of one or more of the first plurality of data fields within the first electronic document data, (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”; [0024] “The receiving computing system may then determine that the corresponding associations are to be made for future hierarchically-structured documents received”) excluding the content data corresponding to the grouping of one or more of the first plurality of data fields associated with that data shape; (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces).
for each data shape of the at least one data shape,… that shape excluding the content data corresponding to that combination of one or more data fields; (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”). 
for each of the plurality of data shapes,… (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”) that data shape excluding the content data corresponding to that combination of one or more data fields; (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”).
excluding the content data corresponding to that combination of one or more of the second plurality of data fields; and  (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces).
the at least one data shape, (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of grouping fields / elements (i.e. defining shapes), assigning identifiers to the groups and recognizing data types, as being disclosed and taught by Kaler in the system taught by Samaha to yield the predictable results of efficiently groupings of elements in order to allow flexible generation of namespaces and providing a wider selection and hierarchical organization of namespaces (see Kaler, [0025] “a schema description language document may specify multiple target namespaces for a single element. Accordingly, groupings of elements may be included in different namespaces to creating overlapping or even nested namespaces. This allows for the efficient and flexible generation of namespaces and provides for a wider selection and hierarchical organization of namespaces”).
The proposed combination of Samaha and Kaler does not explicitly teach generating a hash identifier based on a mathematical hashing of a combination of one or more data fields of that shape; generating a further hash identifier based on a mathematical hashing of a combination of one or more of the second plurality of data fields; determining, by the computer processing device, based on a comparison of the further hash identifier and at least one of the hash identifiers generated for the at least one data shape, at least one of a content-agnostic commonality or content-agnostic difference between the first electronic document data and the second electronic document data. 
However, Shan discloses building hash tables and also teaches
generating a hash identifier based on a mathematical hashing of a combination of one or more data fields of column names (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404).
generating a further hash identifier based on a mathematical hashing of a combination of one or more of column names (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404 – there are plurality of hash identifiers).
the further hash identifier and at least one of the hash identifiers generated for column names (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404 – there are plurality of hash identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of hashing of column names as being disclosed and taught by Shan in the system taught by the proposed combination of Samaha and Kaler to yield the predictable results of selecting an efficient approach for loading the data (see Shan, [0015] “Various characteristics (line 114) of the vertical table are used by the loader 106 both in determining the content of the horizontal table and in selecting an efficient approach for loading the data in the vertical database table to the horizontal table 104. In addition, characteristics of the resulting horizontal table are used in selecting an efficient approach”).
The proposed combination of Samaha, Kaler and Shan does not explicitly teach determining, by the computer processing device,… at least one of a content-agnostic commonality or content-agnostic difference between the first electronic document data and the second electronic document data.
However, Pappas discloses extracting information that matches a predetermined criterion from plurality of web pages and teaches
determining, by the computer processing device, (see Pappas, [0017] “the data structures and processes”) based on a comparison of data structures (see Pappas, [0033] “Structural similarity comparison of the data structures identifies… markers in each of the data structures which are being compared (the intersection between the pages)”) at least one of a content-agnostic commonality between the web pages (see Pappas, [0054] “The intersection of the schemas or DBR's on the different pages is determined by comparing the pages… The common elements consist of markers, schema names, and/or database field names… An intersection data structure 320 is created to represent the relative positioning of each common element, the type of the common element, and any specific information about the element such as the name of the DBR field”; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining commonality as being disclosed and taught by Pappas in the system taught by the proposed combination of Samaha, Kaler and Shan to yield the predictable results of selecting an efficient approach for loading the data (see Pappas, [0033] “Structural similarity comparison of the data structures identifies the key words, symbols, and markers and database record fields and field names and the relationships between the DBR field names. DBR fields, key words symbols, and markers in each of the data structures which are being compared (the intersection between the pages)”).

Regarding claim 18, Samaha teaches
A non-transitory computer-readable storage medium comprising executable instructions that when executed by a computer processing device: (see Samaha, [0024] “may take the form of a computer program product on a computer-readable medium or computer-readable storage medium, having computer-executable program code embodied in the medium, that define processes or methods described herein. A processor or processors may perform the necessary tasks defined by the computer-executable program code”).
receive electronic document data for a plurality of electronic documents, (see Samaha, [0010] “may also include one or more transformation engines receiving the electronic document data from the intake module”; [0034] “may receive data or documents 102 from a trading partner or participant of a retail ecosystem through a data intake process”) the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document; (see Samaha, [0045] “A map object may further include a specification of document characteristics, such as mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s)”).
for each of the plurality of electronic documents, (see Samaha, [0055] “may store normalized document data for a received trading partner document in a normalized data storage repository 218”).
information of at least a portion of the plurality of electronic documents (see Samaha, [0045] “A map object may further include a specification of document characteristics… for a particular data field, and field type(s)”) information associated with the plurality of electronic documents (see Samaha, [0045] “A map object may further include a specification of document characteristics… for a particular data field, and field type(s)”). 
Samaha does not explicitly teach determine a plurality of data shapes based on the electronic document data, each data shape: being unique across the plurality of electronic documents; being defined, at least in part, by inclusion of a unique combination of one or more data fields; and excluding the content data corresponding to the data fields included within that data shape; for each of the plurality of data shapes, generate a hash identifier based on a mathematical hashing of the combination of one or more data fields of that data shape excluding the content data corresponding to that combination of one or more data fields; for each of the plurality of data shapes, store the hash identifier; for each of the plurality of electronic documents, store a list of the hash identifier generated for the data shapes associated with that electronic document in a memory; and identify at least one of a content-agnostic commonality or content-agnostic difference among at least a portion of the plurality of electronic documents based on the hash identifiers associated with the plurality of electronic documents. 
However, Kaler discloses grouping of elements and also teaches
determine a plurality of data shapes based on the electronic document data, each data shape: being unique across the plurality of electronic documents; being defined, at least in part, by inclusion of a unique combination of one or more data fields; and (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”; [0024] “The receiving computing system may then determine that the corresponding associations are to be made for future hierarchically-structured documents received”).
excluding the content data corresponding to the data fields included within that data shape; (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces).
for each of the plurality of data shapes,… that data shape excluding the content data corresponding to that combination of one or more data fields; (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”).
for each of the plurality of data shapes, (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”).
the data shapes associated with that electronic document (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of grouping fields / elements (i.e. defining shapes), assigning identifiers to the groups and recognizing data types, as being disclosed and taught by Kaler in the system taught by Samaha to yield the predictable results of efficiently groupings of elements in order to allow flexible generation of namespaces and providing a wider selection and hierarchical organization of namespaces (see Kaler, [0025] “a schema description language document may specify multiple target namespaces for a single element. Accordingly, groupings of elements may be included in different namespaces to creating overlapping or even nested namespaces. This allows for the efficient and flexible generation of namespaces and provides for a wider selection and hierarchical organization of namespaces”).
The proposed combination of Samaha and Kaler does not explicitly teach generate a hash identifier based on a mathematical hashing of the combination of one or more data fields of that data shape, store the hash identifier; store a list of the hash identifier generated for the data shapes associated with that electronic document in a memory; and identify at least one of a content-agnostic commonality or content-agnostic difference among at least a portion of the plurality of electronic documents based on the hash identifiers associated with the plurality of electronic documents. 
However, Shan discloses building hash tables and also teaches
generate a hash identifier based on a mathematical hashing of the combination of one or more data fields of column names (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404).
store the hash identifier in a table (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404).
store a list of the hash identifiers generated for column names in a memory; and (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404).
identify in the look up based on the hash identifiers related to columns of the tables (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of hashing of column names as being disclosed and taught by Shan in the system taught by the proposed combination of Samaha and Kaler to yield the predictable results of selecting an efficient approach for loading the data (see Shan, [0015] “Various characteristics (line 114) of the vertical table are used by the loader 106 both in determining the content of the horizontal table and in selecting an efficient approach for loading the data in the vertical database table to the horizontal table 104. In addition, characteristics of the resulting horizontal table are used in selecting an efficient approach”).
The proposed combination of Samaha, Kaler and Shan does not explicitly teach identify at least one of a content-agnostic commonality or content-agnostic difference among at least a portion of the plurality of electronic documents. 
However, Pappas discloses extracting information that matches a predetermined criterion from plurality of web pages and teaches
identifying at least one of a content-agnostic commonality among the web pages (see Pappas, [0054] “The intersection of the schemas or DBR's on the different pages is determined by comparing the pages… The common elements consist of markers, schema names, and/or database field names… An intersection data structure 320 is created to represent the relative positioning of each common element, the type of the common element, and any specific information about the element such as the name of the DBR field”; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining commonality as being disclosed and taught by Pappas in the system taught by the proposed combination of Samaha, Kaler and Shan to yield the predictable results of selecting an efficient approach for loading the data (see Pappas, [0033] “Structural similarity comparison of the data structures identifies the key words, symbols, and markers and database record fields and field names and the relationships between the DBR field names. DBR fields, key words symbols, and markers in each of the data structures which are being compared (the intersection between the pages)”).

Regarding claim 3, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
	wherein at least one data shape is further defined (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces) by a qualifier associated with a given data field of the one or more data fields defining the at least one data shape, the qualifier designating a type of content data contained within the given data field (see Kaler, [0064] “one second tier namespace may include just one type of personal information management elements (namely, contacts), while another second tier namespace may include another type of personal information management elements (namely, calendar information)”). The motivation for the proposed combination is maintained. 

	Regarding claim 5, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
wherein at least one data shape is defined, at least in part, by (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces) inclusion of another one of the data shapes and an additional element (see Kaler, Fig. 5B; [0062] “elements A, B, C and D are all assigned to both of the namespaces 511B and 512B, while only elements E and F are assigned to just namespace 512B” – 512B includes all the elements from 511B along with elements E and F). The motivation for the proposed combination is maintained. 

Regarding claim 6, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
wherein the additional element is another of the data fields (see Kaler, Fig. 5B; [0062] “elements A, B, C and D are all assigned to both of the namespaces 511B and 512B, while only elements E and F are assigned to just namespace 512B”; [0053] “The data structure 300 also includes one or more element data fields 320”). The motivation for the proposed combination is maintained. 

Regarding claim 12, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
wherein a first one of the electronic documents is provided by a first trading partner of a retail ecosystem network and a second one of the electronic documents is provided by a second trading partner of the retail ecosystem network (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants). The motivation for the proposed combination is maintained.

Regarding claim 13, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
wherein at least one of data shape is defined, in part, by the inclusion of at least one other of the of data shapes (see Kaler, Fig. 5B; [0062] “elements A, B, C and D are all assigned to both of the namespaces 511B and 512B, while only elements E and F are assigned to just namespace 512B” – 512B includes all the elements from 511B along with elements E and F). The motivation for the proposed combination is maintained. 

Regarding claim 15, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
further comprising determining whether a new data shape, different than any previously determined data shape, can be determined based on (see Kaler, [0056] “may change the namespace declarations associated with a group identifier by exchanging messages including an expression of the new namespace declarations associated with a group namespace identifier”) the second electronic document (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants; [0045] “A map object may further include a specification of document characteristics, such as mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s)”). The motivation for the proposed combination is maintained. 

Regarding claim 16, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
further comprising storing the hash identifiers generated for column names (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404) the at least one data shape with structural particulars of each corresponding data shape in a database storing shape information (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”; [page8 col2] “stored thereon a data structure that represents a hierarchically structured document, the data structure comprising… represents a group identifier that represents that a plurality of abbreviated namespace identifiers are each to be associated with a corresponding hierarchical namespace”). The motivation for the proposed combination is maintained. 

Regarding claim 17, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
wherein the first electronic document data is provided by a first trading partner of a retail ecosystem network and the second electronic document data is provided by a second trading partner of the retail ecosystem network (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants). The motivation for the proposed combination is maintained. 

Regarding claim 20, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
wherein at least one data shape is further defined (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces) by a qualifier associated with a given data field of the one or more data fields defining the at least one data shape, the qualifier designating a type of content data contained within the given data field (see Kaler, [0064] “one second tier namespace may include just one type of personal information management elements (namely, contacts), while another second tier namespace may include another type of personal information management elements (namely, calendar information)”). The motivation for the proposed combination is maintained. 

Regarding claim 24, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
wherein a first one of the electronic documents is provided by a first trading partner of a retail ecosystem network and a second one of the electronic documents is provided by a second trading partner of the retail ecosystem network (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants). The motivation for the proposed combination is maintained. 

Regarding claim 25, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
further comprising identifying a deficiency in a particular one of the plurality of electronic documents (see Samaha, [0040] “checking whether expected data is on time or not, whether received or retrieved data is in the correct or an otherwise expected format”) based on the identified at least one of a content-agnostic commonality among the web pages (see Pappas, [0054] “The intersection of the schemas or DBR's on the different pages is determined by comparing the pages… The common elements consist of markers, schema names, and/or database field names… An intersection data structure 320 is created to represent the relative positioning of each common element, the type of the common element, and any specific information about the element such as the name of the DBR field”; Fig. 3). The motivation for the proposed combination is maintained. 
Claim 28 incorporates substantively all the limitations of claim 25 in a computer-readable medium form and are rejected under the same rationale.

Regarding claim 26, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
further comprising determining whether an electronic document of a first trading partner meets requirements of a second trading partner (see Samaha, [0035] “send and receive data and documents, generate printer-ready shipping labels that meet a particular trading partner's specification”; [0030] “Conventionally, retailers, suppliers, and other trading partners of a retail ecosystem have relied on basic data formats with standardized syntax for communication between one trading partner and another in order to facilitate the electronic transfer of information”) based on the identified at least one of a content-agnostic commonality among the web pages (see Pappas, [0054] “The intersection of the schemas or DBR's on the different pages is determined by comparing the pages… The common elements consist of markers, schema names, and/or database field names… An intersection data structure 320 is created to represent the relative positioning of each common element, the type of the common element, and any specific information about the element such as the name of the DBR field”; Fig. 3). The motivation for the proposed combination is maintained. 
Claim 29 incorporates substantively all the limitations of claim 26 in a computer-readable medium form and are rejected under the same rationale.

Regarding claim 27, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
further comprising defining a standard document format (see Samaha, [0030] “the use of structured, formatted content that may comply with one or more standards or specifications (such that messages can be translated, interpreted, and checked for compliance); delivery of electronic documents from sender to receiver”) based on the identified at least one of a content-agnostic commonality among the web pages (see Pappas, [0054] “The intersection of the schemas or DBR's on the different pages is determined by comparing the pages… The common elements consist of markers, schema names, and/or database field names… An intersection data structure 320 is created to represent the relative positioning of each common element, the type of the common element, and any specific information about the element such as the name of the DBR field”; Fig. 3). The motivation for the proposed combination is maintained.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Samaha, Kaler, Shan and Pappas in view of Hattori et al. (US 2017/0147650 A1, hereinafter “Hattori”).

Regarding claim 22, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
comprising executable instructions that when executed by a computer processing device: (see Samaha, [0024] “may take the form of a computer program product on a computer-readable medium or computer-readable storage medium, having computer-executable program code embodied in the medium, that define processes or methods described herein. A processor or processors may perform the necessary tasks defined by the computer-executable program code”).
receive additional electronic document data comprising content data corresponding to an additional plurality of data fields; and (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants; [0045] “A map object may further include a specification of document characteristics, such as mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s)”).
any of the plurality of data shapes… (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”; [0024] “The receiving computing system may then determine that the corresponding associations are to be made for future hierarchically-structured documents received”) based at least in part on the hash identifiers (see Shan, [0037] “builds a hash table (step 404). A hash function applied to the column name yields a unique identifier (i.e., hash(column_name)=unique identifier). The unique identifier is used to look up in the hash table an index value which is associated (by way of the hash) with the column name”; Fig. 4 – 402 and 404) generated for the plurality of data shapes (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”).
The proposed combination of Samaha, Kaler, Shan and Pappas does not explicitly teach determine whether any of the plurality of data shapes is present within the additional electronic document data. 
However, Hattori discloses unique document identifiers and also teaches
determine whether line items is present within the additional electronic document data (see Hattori, [0089] “do all detailed requests (e.g., line items charges, product codes, amounts or dates of requests) from the request document 110 exist in both documents; do all detailed requests (e.g., line items) from the response document 120 exist in both documents”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining if the common information is present in both documents as being disclosed and taught by Hattori in the system taught by the proposed combination of Samaha, Kaler, Shan and Pappas to yield the predictable results of efficiently groupings of elements in order to improve the efficiency of finding matching request documents (see Hattori, [0055] “an educational institution may have several request documents… will improve the efficiency of finding matching request documents 110 by reducing the number of structured documents that will need to be examined”).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Samaha, Kaler, Shan and Pappas in view of Bell et al. (US 9,317,513 B1, hereinafter “Bell”).

Regarding claim 23, the proposed combination of Samaha, Kaler, Shan and Pappas teaches
wherein at least one of the data shapes (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”; [0024] “The receiving computing system may then determine that the corresponding associations are to be made for future hierarchically-structured documents received”). 
The proposed combination of Samaha, Kaler, Shan and Pappas does not explicitly teach data shapes is associated with at least two of the electronic documents.
However, Bell discloses document mapping and group mapping and also teaches
group mapping is associated with at least two of the electronic documents (see Bell, Fig. 9; [col17 lines27-31] “the group mapping DS 120 comprises a plurality of group mappings 901 . Each group mapping 901 may comprise a plurality of data fields, including data fields for a group identifier 905, two or more related document identifiers 910”; [col9 lines30-32] “The server memory 228 may also store various data structures (DSs), such as a document mapping DS 115, a group mapping DS 120”; [col17 lines24-25] “One or more group mappings may be stored to a group mapping DS 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of grouping fields (i.e. defining shapes) as being disclosed and taught by Bell in the system taught by the proposed combination of Samaha, Kaler, Shan and Pappas to yield the predictable results of improving organization or understanding of the content, to emphasize more important content and less important content, etc. (see Bell, [col20 lines31-33] “Different ordering of the content fragments in the solution document may be implemented, for example, to improve organization or understanding of the content, to emphasize more important content and less important content, etc.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156